UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2395



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PEARL B. MATTHEWS,

                                            Defendant - Appellant.



                            No. 02-1411



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


PEARL B. MATTHEWS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-95-137-5-BO)


Submitted:   May 30, 2002                   Decided:    June 6, 2002


Before WILKINS, TRAXLER, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Pearl B. Matthews, Appellant Pro Se. G. Norman Acker, III, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Pearl B. Matthews appeals the district court’s orders denying

her motions filed under Fed. R. Civ. P. 60(b), in which she sought

to vacate the court’s prior orders in this foreclosure action by

the government.    We have reviewed the record and the district

court’s opinions and find no reversible error.     Accordingly, we

affirm on the reasoning of the district court.    United States v.

Matthews, No. CA-95-137-5-BO (E.D.N.C. Nov. 5, 2001; Apr. 15,

2002).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 2